internal_revenue_service department of significant index no washington dc contact person telephone number in reference to t ep ra t a2 date sep in re company d company t i l u t this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the plan_year ending date in our letter dated date in which a conditional waiver of the minimum_funding_standard for the plan_year ending december this letter also modifies condition was granted condition to read as follows of our letter of date is modified the company will make all required quarterly contributions in a timely manner for the plan years ending date and date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee retirement and income security act of erisa the amount of the conditional waiver is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which the waiver has been granted company d manufactures equipment and replacement machines parts for these and other owned subsidiary of company t located in southeast asia acquisition by company t of company d in was to have opened up new markets for both companies and provided company d with an opportunity to grow however the value of the currency in the country in which company t is located dropped dramatically in july ors company d is a fully- the and the country went into economic crisis leaving company t unable to fund company d’s operation the controlled_group experienced negative net_income and negative working_capital for the nine months ended date and in order to effect recovery both company d and company t have reduced personnel and overhead expenses expected as the united_states markets continue their current course economic condition improves assuming the on a consolidated basis recovery is the above-named defined_benefit_plan maintained by company d company ceased benefit accruals upon the plant closing effective date value of accrued_benefits as of january percent previously granted with respect to the years minimum_funding waivers for the plan were the ratio of plan assets to the present is approximately and plan this waiver has been granted subject_to the following conditions the company will contribute not less than the sum of the amortization payments required for the plan_year for the date and minimum_funding waivers by the company will meet the minimum_funding requirement for the plan_year ending date by september that is there will be no accumulated_funding_deficiency in the plan's funding_standard_account for the plan_year you have agreed to these conditions conditions will cause this waiver to be retroactively null and void failure to comply with these your attention is called to sec_412 of the code which describes the consequences which could result in the event the plan is amended to increase benefits to change the rate_of_accrual of benefits or to change the rate of vesting while any portion of a waived_funding_deficiency for the plan remains unamortized this ruling is directed only to the organization that requested it not be used or cited by others as precedent sec_6110 of the code provides that it may when filing form_5500 for the plan_year ending date the date of this letter should be entered on the schedule b actuarial information a copy of this letter is being sent to the your authorized representative form office in and to sincerely yours aclin lefperd martin l pippins manager employee_plans actuarial branch tax_exempt_and_government_entities_division of97
